          Case 6:19-cv-00527-ADA Document 54 Filed 08/27/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE WESTERN DISTRICT OF TEXAS

                                             WACO DIVISION



  SYNKLOUD TECHNOLOGIES, LLC,
                                                         Civil Action No. 6:19-cv-00527-ADA
                  PLAINTIFF,

          v.
                                                         JURY TRIAL DEMANDED
  ADOBE, INC.,

                  DEFENDANT.


    PLAINTIFF SYNKLOUD TECHNOLOGIES, LLC’S NOTICE OF FILING OF
   COMBINED PETITION FOR PANEL REHEARING OR REHEARING EN BANC

        Plaintiff SynKloud Technologies, LLC, submits this notice to inform the Court that, on

August 27, 2020, Plaintiff filed a combined petition for panel rehearing or rehearing en banc

regarding the transfer based on convenience in this action at the Federal Circuit Civ. No. 20-126.

Plaintiff’s petition is attached here as Exhibit A to this notice.


  Dated: August 27, 2020                                Respectfully,

  Local Counsel:                                        /s/ Deepali Brahmbhatt_________
  Kevin J. Terrazas (SBN 24060708)                      Deepali Brahmbhatt (Pro Hac Vice)
  kterrazas@clevelandterrazas.com                       dbrahmbhatt@onellp.com
  CLEVELAND TERRAZAS PLLC                               ONE LLP
  4611 Bee Cave Road, Suite 306B                        4000 MacArthur Blvd.
  Austin, TX 78746                                      East Tower, Suite 500
  Telephone: (512) 680-3257                             Newport Beach, CA 92660
                                                        Telephone: (949) 502-2870
  Of Counsel:                                           Facsimile: (949) 258-5081
  John Lord (Pro Hac Vice)
  jlord@onellp.com                                      Attorneys for Plaintiff SynKloud
  ONE LLP                                               Technologies, LLC
  9301 Wilshire Blvd.
  Penthouse Suite

                                                  -1-
         Case 6:19-cv-00527-ADA Document 54 Filed 08/27/20 Page 2 of 2




  Beverly Hills, CA 90210
  Telephone: (310) 866-5157
  Facsimile: (310) 943-2085



                                CERTIFICATE OF SERVICE


       The undersigned certifies that on August 27, 2020 all counsel of record who are deemed to
have consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system.



                                                     /s/ Deepali Brahmbhatt
                                                     Deepali Brahmbhatt




                                               -2-
